JEFFREY CLARK
Assistant Attorney General
ERIC GRANT
Deputy Assistant Attorney General

SARAH D. HIMMELHOCH (MD Bar. No. 199212160064)
Senior Litigation Counsel
U.S. Department of Justice
Environment & Natural Resources Division
601 D Street NW
Washington, DC 20004
Telephone: (202) 514-0180
Facsimile: (202) 514-0097
sarah.himmelhoch@usdoj.gov

Attorneys for Federal Defendants


                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA



LEAGUE OF CONSERVATION VOTERS, et al.,          )
                                                )
      Plaintiffs,                               ) Case No. 3:17-cv-00101-SLG
                                                )
      v.                                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                                )
      Defendants.                               )
________________________________________________)


       Defendants President Donald J. Trump, Secretary of the Interior David Bernhardt, 1 and

Secretary of Commerce Wilbur Ross hereby appeal to the United States Court of Appeals for the

Ninth Circuit from the Judgment In A Civil Case (Document 81) entered on April 1, 2019, the



1
  Substituted by operation of Rule 25(d) of the Federal Rules of Civil Procedure
for Ryan Zinke.
                                              1




         Case 3:17-cv-00101-SLG Document 82 Filed 05/28/19 Page 1 of 2
Order (Document No. 80) on motion and cross motion for summary judgment, filed on March

29, 2019, and the Order (Document No. 45) on motions to dismiss, filed on March 19, 2018.


 Dated: May 28, 2019                                Respectfully submitted,
                                                    JEFFREY CLARK
                                                    Assistant Attorney General
                                                    Environment & Natural Resources Division


                                                    _________s/s_________________________
                                                    SARAH D. HIMMELHOCH
                                                    MD Bar. No. 199212160064
                                                    Senior Litigation Counsel
                                                    U.S. Department of Justice
                                                    Environment & Natural Resources Division
                                                    601 D Street NW
                                                    Washington, DC 20004
                                                    Telephone: (202) 514-0180
                                                    Facsimile: (202) 514-0057
                                                    sarah.himmelhoch@usdoj.gov

                                                    Attorneys for Defendants



                                     Certificate of Service

       I hereby certify that on March 28, 2019, I filed the foregoing with the Clerk of Court

using the CM/ECF system, which will provide service to all attorneys of record.

                                                    /s/
                                                    _________________________
                                                    Sarah D. Himmelhoch
                                                    Attorney for Defendants




                                                2




         Case 3:17-cv-00101-SLG Document 82 Filed 05/28/19 Page 2 of 2
